DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022  has been entered.

 Response to Amendment
3.	Claims 1-16 and 19-22 are pending. 
	Claims 1-3,6,12,19,21 have been amended.
	Claims 16 and 17 have been canceled.
	Claim 22 is new claim. 

Response to Arguments

4.	Applicant’s arguments with respect to claims 1,12 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 6-12,16,19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0228486 hereinafter referred to as Park) in view of Contreras (US 2019/0012322 hereinafter referred to as Contreras). 

Regarding claim 1,
Park teaches:
“A method comprising: at a network security device having at least one Fully Qualified Domain Name (FQDN) access policy that specifies whether to permit or block traffic to flow to at least one resource associated with at least one FQDN” (Park Fig. 1 [0037][0046], A host device comprising a firewall. The firewall is domain name based firewall rule for permitting or blocking connection to one or more domain names. For example, allowing a connection to one of the domain names listed in the whitelist. The DNS based rule applied to an FQDN domains in order to permit or block connection with the domains).  
“and  having an FQDN cache populated with a plurality of local domain name mappings….” (Park Fig. 2 and [0033][0034],  the host device also comprising domain name mapping store. The domain name mapping store include mapping of domain names to one or more IP address. The domain name mapping obtained based on a DNS request and response). 
“receiving, from a managed endpoint device, a packet directed to the at least one resource associated with the at least one FQDN, wherein the packet includes a network address of the at least one resource and an identifier of the managed endpoint device” (Park [0017][0011], monitoring incoming and outgoing traffic from one or more managed workloads based on the firewall’s permitting or blocking communications rule. The traffic flows between two workloads identified by their IP addresses and domain names (FQDN)). 
“obtaining Domain Name System (DNS) information associated with the managed endpoint device;” (Park [0046], obtaining  permitted IP address (whitelist) of a domain name to which  the managed workload is allowed to establish the connection). 
“based on the DNS information associated with the managed endpoint device, substituting the network address of the at least one resource into the at least one FQDN access policy to open a traffic flow to the at least one resource associated with the at least one FQDN” (Park [0046][0003], storing the IP address which is DNS response of domain names into the whitelist as allowed domain name for the managed workload to establish the connection. The whitelist allow the connection between two workloads). 
“and providing the packet to the at least one resource associated with the at least one FQDN.” (Park [0017][0046], the traffic reached to a destination workload if the workload is permitted based on the firewall rule. The permitted connection is  with a domain name which  is also an FQDN). 
Park teaches a domain name mapping store to store IP address and domain mapping. However, Park does not teach:
“….obtained from a plurality of endpoint DNS local caches of a plurality of endpoint devices:”
Contreras teaches:
“….obtained from a plurality of endpoint DNS local caches of a plurality of endpoint devices:” (Contreras [0008][0040][0015][0017], teaches receiving by a passive DNS system,  mappings between domain names and IP addresses from plurality of user devices. The mappings were locally stored on the user device. The mapping information will be used to build a DNS database for DNS look-ups. The passive DNS system has a security feature implemented using the DNS-lookup to determine domains associated with malware). 
Park and Contreras teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that transmit resolved domain names from a user device to a DNS database as disclosed by Contreras, such inclusion  helps to identify an IP address requested by a user device is exist in the DNS database using the transmitted mapping information from the user device, and to update the DNS database (Contreras [0035]-[0037]). 

Regarding claim 12,
Park teaches:
“An apparatus comprising: a communication interface; a memory configured to store executable instructions” (Park [0049][0050] and Fig. 1, a computer system comprising a processor and a memory for storing computer instructions to perform the disclosed embodiments. Inherently, there’s is a communication interface between two components in order to communicate each other). 
“ at least one Fully Qualified Domain Name (FQDN) access policy that specifies whether to permit or block traffic to flow to at least one resource associated with at least one FQDN” (Park Fig. 1 [0037][0046], A host device comprising a firewall. The firewall is  domain name based firewall rule for permitting or blocking a connection to one or more domain names. For example, allowing a connection to one of the domain names listed in the whitelist. The DNS based rule applied to an FQDN domains in order to permit or block the connection with the domains).  
“and having an FQDN cache populated with a plurality of local domain name mappings….”(Park Fig. 2 and [0033][0034],  the host device also comprising domain name mapping store. The domain name mapping store include mapping of domain names to one or more IP address. The domain name mapping obtained based on a DNS request and response). 
“ and a processor coupled to the communication interface and the memory and configured to perform operations including:” (Park [0049][0050]).
“receiving, from a managed endpoint device, a packet directed to the at least one resource associated with the at least one FQDN, wherein the packet includes a network address of the at least one resource and an identifier of the managed endpoint device;” (Park [0017][0011], monitoring incoming and outgoing traffic from one or more managed workloads based on the firewall’s permitting  or blocking communications rule. The traffic flows between two workloads identified by their IP addresses and domain names (FQDN)). 
“obtaining Domain Name System (DNS) information associated with the managed endpoint device;” (Park [0046], obtaining  permitted IP address (whitelist) of a domain name to which  the managed workload is allowed to establish the connection). 
“based on the DNS information associated with the managed endpoint device, substituting the network address of the at least one resource into the at least one FQDN access policy to open a traffic flow to the at least one resource associated with the at least one FQDN; (Park [0046][0003], storing the IP address which is DNS response of  the domain names into the whitelist, as allowed domain name for the managed workload to establish the connection. The whitelist allow connection between two workloads). 
“and providing the packet to the at least one resource associated with the at least one FQDN” (Park [0017][0046], the traffic reached to destination workload if the workload is permitted based on the firewall rule. The permitted connection is with a domain name is a FQDN). 
Park teaches a domain name mapping store to store IP address and domain mapping. However, Park does not teach:
“….obtained from a plurality of endpoint DNS local caches of a plurality of endpoint devices:”
Contreras teaches:
“….obtained from a plurality of endpoint DNS local caches of a plurality of endpoint devices:” (Contreras [0008][0040][0015][0017], teaches receiving by a passive DNS system,  mappings between domain names and IP addresses from plurality of user devices. The mappings were locally stored on the user device. The mapping information will be used to build a DNS database for DNS look-ups. The passive DNS system has a security feature implemented using the DNS-lookup to determine domains associated with malware). 
Park and Contreras teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that transmit resolved domain names from a user device to a DNS database as disclosed by Contreras, such inclusion  helps to identify an IP address requested by a user device is exist in the DNS database using the transmitted mapping information from the user device, and to update the DNS database (Contreras [0035]-[0037]). 

Regarding claim 19,
Park teaches:
“One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including:” (Park [0004], a non-transitory computer-readable storage medium for storing instructions to be executed by a processor).
“receiving, from a managed endpoint device, a packet directed to at least one resource associated with at least one Fully Qualified Domain Name (FQDN), wherein at least one FQDN access policy is provided that specifies whether to permit or block traffic to flow to the at least one resource associated with the at least one FQDN” (Park [0017][0011], monitoring incoming and outgoing traffic from one or more managed workloads based on the firewall’s permitting  or block communications rule. The traffic flows between two workloads identified by their IP address and domain names (FQDN)). 
“wherein an FQDN cache is populated with a plurality of local domain name mappings ….”  (Park Fig. 2 and [0033][0034],  the host device also comprising domain name mapping store. The domain name mapping store include mapping of domain names to one or more IP address. The domain name mapping obtained based on a DNS request and response). 
 “and wherein the packet includes a network address of the at least one resource and an identifier of the managed endpoint device” Park [0017][0011], monitoring incoming and outgoing traffic from one or more managed workloads based on the firewall’s permitted or block communications rule. The traffic flows between two workloads identified by their IP addresses and domain names (FQDN)). 
“obtaining Domain Name System (DNS) information associated with the managed endpoint device” (Park [0046], obtaining  the permitted IP address (whitelist) of the domain name to which  the managed workload is allowed to establish the connection). 
“based on the DNS information associated with the managed endpoint device, substituting the network address of the at least one resource into the at least one FQDN access policy to open a traffic flow to the at least one resource associated with the at least one FQDN” (Park [0046][0003], storing the IP address which is DNS response of domain names into the whitelist as allowed domain name for the mangled workload to establish connection. The whitelist allow connection between two workloads). 
“and providing the packet to the at least one resource associated with the at least one FQDN” ( Park [0017][0046], the traffic reached to destination workload if the workload is permitted based on the firewall rule The permitted connection is with a domain name is a FQDN). 
Park teaches a domain name mapping store to store IP address and domain mapping. However, Park does not teach:
“….obtained from a plurality of endpoint DNS local caches of a plurality of endpoint devices:”
Contreras teaches:
“….obtained from a plurality of endpoint DNS local caches of a plurality of endpoint devices:” (Contreras [0008][0040][0015][0017], teaches receiving by a passive DNS system,  mappings between domain names and IP addresses from plurality of user devices. The mappings were locally stored on the user device. The mapping information will be used to build a DNS database for DNS look-ups. The passive DNS system has a security feature implemented using the DNS-lookup to determine domains associated with malware). 
Park and Contreras teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that transmit resolved domain names from a user device to a DNS database as disclosed by Contreras, such inclusion  helps to identify an IP address requested by a user device is exist in the DNS database using the transmitted mapping information from the user device, and to update the DNS database (Contreras [0035]-[0037]). 
Regarding claims 6, and 16, the combination of Park and Contreras teaches all the limitations of claims 1 and 12. 
Park teaches:
“further comprising: searching the FQDN cache of the network security device for a mapping of the network address of the at least one resource to the at least one FQDN access policy determining that the network address of the at least one resource is not currently mapped to the at least one FQDN access policy; and” (Park [0034][0011], teaches storing previously unknown IP address into the a mapping store. The IP address will be in the whitelist IP addresses to permit connection. Thus, the learned IP address was not stored in the mapping store, and won’t be found in the mapping store). 
“obtaining the DNS information associated with the managed endpoint device directly from the managed endpoint device or indirectly via an endpoint service in response to determining that the network address of the at least one resource is not currently mapped to the at least one FQDN access policy” (Park [0034] and [0011], teaches obtaining the IP address from the DNS server, and adding the IP address into the whitelist domains. Thus, the IP address was not in whitelist domain). 

Regarding claim 7, the combination of Park and Contreras teaches all the limitations of claim 1.
Park teaches:
“wherein the DNS information associated with the managed endpoint device includes one or more mappings of network addresses to FQDNs, and wherein the method further comprises: storing the one or more mappings of the network addresses to the FQDNs in a local FQDN cache of the network security device” (Park [0034] and [0011], teaches obtaining the IP address of domain name requested by the managed workload from the DNS server, and adding the IP address into the whitelist domains and storing in the mapping store of the host device). 

Regarding claim 8, the combination of Park and Contreras teaches all the limitations of claim 7.
Park teaches:
“wherein obtaining the DNS information associated with the managed endpoint device includes: obtaining the one or more mappings that meet a predetermined criterion that includes at least one of a time-to-live value or a time stamp” (Park [0035], the IP address is a DNS response, it is  associated with a time-to-live (TTL) value for mapping the IP address to domain names in the mapping store until the TTL is expired). 

Regarding claim 9, the combination of Park and Contreras teaches all the limitations of claim 7.
Park teaches:
“wherein obtaining the DNS information associated with the managed endpoint device includes: based on an expiration of a predetermined time interval, obtaining, directly from the managed endpoint device or indirectly via an endpoint service, the one or more mappings that meet a predetermined criterion and are stored in a local domain name cache of the managed endpoint device, the predetermined criterion includes at least one of a time-to-live value or a time stamp”(Park [0035][0034][0011], the IP address is a DNS response, and it is associated with a time-to-live (TTL) value for mapping the IP address to domain names in the mapping store until the TTL is expired). The IP address obtained from  domain name server based on request from by the managed workload, and adding the IP address into in the mapping store of the host device). 

Regarding claim 10, the combination of Park and Contreras teaches all the limitations of claim 1.
Park teaches:
“further comprising: obtaining, from a domain name cache of the at least one resource associated with the at least one FQDN, the identifier of the managed endpoint device, wherein the identifier of the managed endpoint device is an Internet Protocol (IP) address of the managed endpoint device” (Park [0011]  teaches a DNS server comprising IP addresses of workloads).

Regarding claim 11, the combination of Park and Contreras teaches all the limitations of claim 1.
Park teaches:
“ wherein the identifier of the managed endpoint device is an Internet Protocol (IP) address of the managed endpoint device and  wherein the at least one resource associated with the at least one FQDN includes a first local resource and a second external resource.” (Park [0011][0019],  teaches a DNS server comprising IP addresses of workloads. The domain name is associated with cloud server and on-premise platform as server (PaaS) server).

Regarding claim 22,  the combination of Park and Contreras teaches all the limitations of claim 7.
Park teaches:
“further comprising: periodically requesting, by the network security device, contents of the plurality of endpoint DNS local caches of the plurality of endpoint devices that are attached to the network security device, wherein the contents include the plurality of local domain name mappings; and updating the FQDN cache based on the contents from the plurality of endpoint devices.” (Contreras [0009][0037], teaches using a predetermined time interval to transmit  mapping domain names to IP address data, from the user device to the separate passive DNS system. The Passive DNS system update the mappings based on received mapping data from the user device).
Park and Contreras teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park for periodically receiving DNS  mapping data from the user device as disclosed by Contreras in order to update previously stored IP address mapping information in the  DNS database of the passive DNS system (Contreras [0036]). 

7.	Claims 2-5, 13-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0228486 hereinafter referred to as Park), in view of Contreras (US 2019/0012322 hereinafter referred to as Contreras), and further in view of Cathrow et al. (US 2017/0222978 hereinafter referred to as Cathrow). 

Regarding claims 2, 13 and 20,  the combination of Park and Contreras teaches all the limitations of claims 1, 12, and 19.
 	Park and Contreras do not teach:
“ wherein obtaining the DNS information associated with the managed endpoint device includes: sending a resolution request to an endpoint service which integrates with the plurality of endpoint devices for local mapping resolutions using the plurality of endpoint DNS local caches, wherein the resolution request is configured to cause the endpoint service to query the managed endpoint device for the DNS information associated with the managed endpoint device; and following a query by the endpoint service to the managed endpoint device, receiving the DNS information associated with the managed endpoint device from the endpoint service.  
Cathrow teaches:
“ wherein obtaining the DNS information associated with the managed endpoint device includes: sending a resolution request to an endpoint service which integrates with the plurality of endpoint devices for local mapping resolutions using the plurality of endpoint DNS local caches” (Cathrow [0007] Fig. 1 [0030][0057], a firewall DNS server sending a DNS request to an internal DNS server to receive IP address when a DNS record for requested domain name is not found. The internal DNS server is integrated with plurality of computers in local network. The plurality of computers comprising stub resolver to be used to resolve domain names, and its configured to communicate with the internal DNS server. The resolver application also cache DNS records). 
“wherein the resolution request is configured to cause the endpoint service to query the managed endpoint device for the DNS information associated with the managed endpoint device; and following a query by the endpoint service to the managed endpoint device, receiving the DNS information associated with the managed endpoint device from the endpoint service” (Cathrow [0067][0068] Fig. 3 and [0040] teaches sending DNS request to internal DNS server and receiving response from the internal DNS server based on a request initiated  by client VPN application when the DNS firewall is unable to resolve the requested domain name. The disclosed embodiments in Cathrow can be performed by separate devices or combined devices). 
Park, Contreras and Cathrow teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Cathrow to include an internal DNS server service integrated with plurality of local computing devices as disclosed by Cathrow, such internal DNS server service helps to resolve internal DNS requests within local area network without forwarding the internal DNS request to external or remote device (Cathrow [0016]). 

Regarding claims 3 and 14, Regarding claim 2, the combination of Park and Contreras teaches all the limitations of claims 2 and 13.
 	Park and Contreras do not teach:
“wherein sending the resolution request includes: sending the resolution request to the endpoint service before receiving the packet from the managed endpoint device to populate the FQDN cache with the plurality of local domain name mappings”
Cathrow teaches:
“wherein sending the resolution request includes: sending the resolution request to the endpoint service before receiving the packet from the managed endpoint device to populate the FQDN cache with the plurality of local domain name mappings” (Cathrow teaches sending DNS request to the internal DNS server to obtain IP address of a domain as discussed above with respect to claim 2. As known in the art, DNS request is a prior step to establish a connection for internet traffic exchange between computers). 
Park, Contreras and Cathrow teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Cathrow to include a feature to send DNS request for domain name resolution as disclosed by Cathrow, such inclusion provides the IP address for requested domain name (Cathrow [0045]), and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

Regarding claims 5 and 15, the combination of Park and Contreras teaches all the limitations of claims 1 and 12. 
Park and Contreras do not teach:
“wherein obtaining the DNS information associated with the managed endpoint device includes: sending a DNS information query directly to the managed endpoint device.”	Cathrow teaches:
“wherein obtaining the DNS information associated with the managed endpoint device includes: sending a DNS information query directly to the managed endpoint device.” (Cathrow [0030], teaches a computer comprising a resolver application for resolving domain names requested by application running on the computer. Thus, the DNS request is directed to the same computer).
Park, Contreras and Cathrow teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Cathrow to include a device to generate a DNS request and to resolve the request  as disclosed by Cathrow, such inclusion helps for local DNS resolution (Cathrow [0030]). 

Regarding claim 21, the combination of Park and Contreras teaches all the limitations of claim 7.
Park  and Contreras do not teach: 
 “ wherein obtaining the DNS information includes: searching, in the FQDN cache, a domain name mapping associated with the managed endpoint device, from the plurality of local domain name mappings; in response to obtaining the domain name mapping in the FQDN cache, determining whether to use the domain name mapping based on a predetermined criterion; and in response to determining that the domain name mapping does not meet the predetermined criterion or is not found in the FQDN cache” 
“sending a resolution request to an endpoint service which integrates with a the plurality of endpoint devices for local mapping resolutions using a-the plurality of endpoint DNS local caches of the plurality of endpoint devices; and obtaining a resolution response that includes the DNS information for applying one or more access policies” 
Cathrow teaches:
“ wherein obtaining the DNS information includes: searching, in the FQDN cache, a domain name mapping associated with the managed endpoint device, from the plurality of local domain name mappings; in response to obtaining the domain name mapping in the FQDN cache, determining whether to use the domain name mapping based on a predetermined criterion; and in response to determining that the domain name mapping does not meet the predetermined criterion or is not found in the FQDN cache” (Cathrow [0007], teaches determining that a requested domain by computing device is not found in the record).
“sending a resolution request to an endpoint service which integrates with a the plurality of endpoint devices for local mapping resolutions using a-the plurality of endpoint DNS local caches of the plurality of endpoint devices; and obtaining a resolution response that includes the DNS information for applying one or more access policies” (Cathrow [0007] Fig. 1 [0030][0057], if the requested domain is not found in the record, a firewall DNS server sending a DNS request to an internal DNS server to receive  the IP address of the domain (IP address is required to access resources). The internal DNS server is integrated with plurality of computers in the local network. The plurality of computers comprising stub resolver to be used to resolve domain names, and its configured to communicate with the internal DNS server. The resolver application also cache DNS records). 
Park, Contreras and Cathrow teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Cathrow to include an internal DNS server service integrated with plurality of local computing devices as disclosed by Cathrow, such internal DNS server service helps to resolve internal DNS requests within local area network without forwarding the internal DNS request to external or remote device (Cathrow [0016]). 

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0228486 hereinafter referred to as Park), in view of Contreras (US 2019/0012322 hereinafter referred to as Contreras), and further in view Prakash et al. (US 2014/0304412 hereinafter referred to as Prakash). 

Regarding claim 4,  Regarding claim 2, the combination of Park, Cathrow and Contreras teaches all the limitations of claim 2.
Park, Cathrow and Contreras do not teach:
“wherein sending the resolution request includes: based on receiving the packet directed to the at least one resource associated with the at least one FQDN, extracting from the packet the network address of the at least one resource associated with the at least one FQDN and the identifier of the managed endpoint device, generating the resolution request to include the network address and the identifier of the managed endpoint device, and sending the resolution request to the endpoint service”
Prakash teaches:
“wherein sending the resolution request includes: based on receiving the packet directed to the at least one resource associated with the at least one FQDN, extracting from the packet the network address of the at least one resource associated with the at least one FQDN and the identifier of the managed endpoint device, generating the resolution request to include the network address and the identifier of the managed endpoint device, and sending the resolution request to the endpoint service” (Prakash [0273][0280], teaches extracting source IP address and a domain name to be solved from a DNS requests transmitted by a client. Transmitting the DNS request to DNS resolution service to resolve the DNS request. Inherently, the transmitted DNS request comprises the source IP address and requested domain name to be resolved). 
Park, Contreras, Cathrow and Prakash teach a domain name system (DNS). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park, Prakash and Cathrow to include IP address and domain name extraction from DNS request as disclosed by Prakash, such inclusion benefits to select the closest  server for DNS request associated with the client based on the IP address (Prakash [0274][0277]). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456                                                                                                                                                                                            
/HANNAH S WANG/            Primary Examiner, Art Unit 2456